DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/838,307.  Claims 1-16 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/2020 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 4 is objected to because of the following informalities:  line 3, “indicating the an ignition” should be changed to - -indicating an ignition- -.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  line 8, “an E-clutch” should be changed to - -the E-clutch- - for claim consistency (see Claim 13, line 4).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by POPP et al. (US 10,428,782).

	Regarding claim 1, POPP et al. discloses a forced neutral remote start-up control method (see Figs. 1 and 2) comprising: performing an E-clutch neutral switching control, which confirms the presence of an E- clutch (4) upon receiving a remote start-up request signal (7) of an Electronic Control Unit (6) to form a vehicle neutral state by an E-clutch state switching before generating an engine (1) start-up signal (See Claim 1; column 5, lines 55-57, “ECU…wirelessly receives a remote (control) starting signal from a transmitter”; column 6, lines 25-28, “ECU 6 opens the clutch”); and performing an engine start-up by generating the engine start-up signal after confirming the vehicle neutral state (see Claim 1; column 6, lines 25-28, “starts the drive unit”).

Regarding claim 2, POPP et al. discloses the E-clutch state switching is from clutch engagement to clutch disengagement, and the clutch disengagement is performed by generating a clutch disengagement signal of the ECU (See Claim 1; column 6, lines 25-28, “ECU 6 opens the clutch”).

Regarding claim 3, POPP et al. discloses in the clutch disengagement, a clutch disengagement switching signal is transmitted to the ECU for confirming the vehicle neutral state (See Fig. 1 connection between elements 6 and 14; Claim 1, “based on…the clutch being opened”; column 6, lines 25-28, “ECU 6 opens the clutch”).

Regarding claim 4, POPP et al. discloses performing the E- clutch neutral switching control comprises: confirming an IG. OFF state of an engine, the IG.OFF state indicating an ignition is off (See column 6, line 7, “motor vehicle is shut down”); generating a clutch disengagement signal by the E-clutch (See Claim 1; column 6, lines 25-28, “ECU 6 opens the clutch”); confirming the vehicle neutral state by a clutch disengagement switching signal generated after engagement of the E-clutch has been switched to disengagement (See Fig. 1 connection between elements 6 and 14; Claim 1, “based on…the clutch being opened”; column 6, lines 25-28, “ECU 6 opens the clutch”); and performing the engine start-up upon confirming the vehicle neutral state (see Claim 1; column 6, lines 25-28, “starts the drive unit”).

Regarding claim 5, POPP et al. discloses the IG. OFF state is confirmed in the ECU (See column 6, line 7, “motor vehicle is shut down”).

Regarding claim 6, POPP et al. discloses the clutch disengagement signal is generated in the ECU (See Claim 1; column 6, lines 25-28, “ECU 6 opens the clutch”).

Regarding claim 7, POPP et al. discloses the clutch disengagement switching signal is generated in the E-clutch, and is used to confirm the vehicle neutral state in the ECU (See Fig. 1 connection between elements 6 and 14; Claim 1, “based on…the clutch being opened”; column 6, lines 25-28, “ECU 6 opens the clutch”).

Regarding claim 8, POPP et al. discloses the engine start-up is performed by generating the engine start-up signal in the ECU (see Claim 1; column 6, lines 25-28, “ECU…starts the drive unit”).

Regarding claim 11, POPP et al. discloses the E-clutch (4) connects an engine (1) with a manual transmission ((2); See column 5, line 41, “a manual gearbox”).

Regarding claim 12, POPP et al. discloses the remote start-up request signal is generated by a smart key ((7); See Claim 1; column 5, lines 55-57, “ECU…wirelessly receives a remote (control) starting signal from a transmitter”), a smart phone, or a PDA terminal.  Note, a remote control capable of wirelessly starting an engine, as disclosed by POPP et al., may generally be considered a “smart key”.

Regarding claim 13, POPP et al. discloses a manual transmission vehicle (See Figs. 1 and 2), comprising: a remote start-up device (7) configured to generate a remote start-up request signal (See Claim 1; column 5, lines 55-57, “ECU…wirelessly receives a remote (control) starting signal from a transmitter”); an Electronic Control Unit (6) configured to transmit a clutch disengagement signal to an E-clutch recognized in an IG. OFF state of an engine upon receiving the remote start-up request signal so that clutch engagement is switched to disengagement (See Fig. 1 connection between elements 6 and 14; Claim 1, “starting the drive unit…based on…the clutch being opened”; column 6, lines 25-28, “ECU 6 opens the clutch”), and to perform an engine start-up by confirming a disengagement state of the E-clutch as a vehicle neutral state (see Claim 1, “based on…the clutch being opened”; column 6, lines 25-28, “starts the drive unit”); and the E-clutch (4) configured to deliver and block power of the engine (1) by engaging and disengaging a clutch state in a control of the ECU (See separation clutch shown in Fig. 1 and column 6, lines 25-28, “ECU 6 opens the clutch”).

Regarding claim 14, POPP et al. discloses the ECU (6) is configured to perform transmission and reception with the remote start-up device (7) via a short range wireless network (See Claim 1; column 5, 

Regarding claim 15, POPP et al. discloses the remote start-up device (7) comprises a smart key (See Claim 1; column 5, lines 55-57, “ECU…wirelessly receives a remote (control) starting signal from a transmitter”), a mobile app of a smart phone or a Personal Digital Assistant (PDA) terminal.  Note, a remote control capable of wirelessly starting an engine, as disclosed by POPP et al., may generally be considered a “smart key”.

Regarding claim 16, POPP et al. discloses the E-clutch (4) is configured to form an always engaged state in the IG. OFF state (See Claim 1; column 6, lines 25-28, “ECU 6 opens the clutch”).

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHELTON et al. (US 2021/0107453 A1).

Regarding claim 1, SHELTON et al. discloses a forced neutral remote start-up control method (see Figs. 1-3 and 5) comprising: performing an E-clutch neutral switching control, which confirms the presence of an E-clutch (142) upon receiving a remote start-up request signal (196, 304) of an Electronic Control Unit (170) to form a vehicle neutral state by an E-clutch state switching (316) before generating an engine start-up signal (318); and performing an engine start-up (320) by generating the engine start-up signal after confirming the vehicle neutral state (317).



Regarding claim 3, SHELTON et al. discloses in the clutch disengagement, a clutch disengagement switching signal (317) is transmitted to the ECU for confirming the vehicle neutral state (see paragraphs [0032], “controller 170…receive signals from…a clutch sensor” and [0042], “determining if the clutch is disengaged”).

Regarding claim 4, SHELTON et al. discloses performing the E- clutch neutral switching control comprises: confirming an IG. OFF state (see paragraph [0034], “the vehicle is shutdown prior to implementation of the method”) of an engine (104), the IG.OFF state indicating an ignition is off (see paragraph [0034], “the vehicle is shutdown prior to implementation of the method”); generating a clutch disengagement signal (316) by the E-clutch (see paragraphs [0031], “controller 170…send commands to…electronically actuated clutch” and [0042], “automatically disengaging the clutch”); confirming the vehicle neutral state by a clutch disengagement switching signal (317) generated after engagement of the E-clutch has been switched to disengagement (see paragraphs [0032], “controller 170…receive signals from…a clutch sensor” and [0042], “determining if the clutch is disengaged”); and performing the engine start-up (320) upon confirming the vehicle neutral state (317/318).

Regarding claim 5, SHELTON et al. discloses the IG. OFF state is confirmed in the ECU (see paragraph [0034], “the vehicle is shutdown prior to implementation of the method”).



Regarding claim 7, SHELTON et al. discloses the clutch disengagement switching signal (317) is generated in the E-clutch (142), and is used to confirm the vehicle neutral state in the ECU (see paragraphs [0032], “controller 170…receive signals from…a clutch sensor” and [0042], “determining if the clutch is disengaged”).

Regarding claim 8, SHELTON et al. discloses the engine start-up (320) is performed by generating the engine start-up signal in the ECU (see paragraphs [0031], “controller 170…send commands to…the engine” and [0042], “initiating combustion operation in the engine”).

Regarding claim 9, SHELTON et al. discloses the E-clutch (142) is not released on a road slope that is identified as a predetermined road slope or more (see Fig. 3, (308), (310), (312) and paragraphs [0004]-[0006]; [0033], “if…on a slope greater than a threshold value, wheel braking redundancies may be implemented prior to remote start”).  Note, SHELTON et al. discloses that the clutch remains engaged until additional measures are taken when on a slope larger than a threshold.  Therefore, one of ordinary skill in the art prior to the effective filing date of the claimed invention would recognize that the clutch is not released in a same timeframe for a steep slope situation (308/312) which requires additional time-consuming measures (312) as compared to a gentle or no slope situation (308/310).

Regarding claim 10, SHELTON et al. discloses a braking function (312) of a brake based on inclination information (308) is activated before the E-clutch disengagement (316).  (See Fig. 3, (308), 

Regarding claim 11, SHELTON et al. discloses the E-clutch (142) connects an engine (104) with a manual transmission ((136); see paragraph [0017], “manual transmission”).

Regarding claim 12, SHELTON et al. discloses the remote start-up request signal (304) is generated by a smart key (196), a smart phone, or a PDA terminal. (See paragraph [0032], “remote start device 196 may be a key fob, a remote computing device…smartphone”)

Regarding claim 13, SHELTON et al. discloses a manual transmission vehicle (see Figs. 1-3 and 5), comprising: a remote start-up device (196) configured to generate a remote start-up request signal (304); an Electronic Control Unit (170) configured to transmit a clutch disengagement signal (316) to an E-clutch (142) recognized in an IG. OFF state (see paragraph [0034], “the vehicle is shutdown prior to implementation of the method”) of an engine (104) upon receiving the remote start-up request signal so that clutch engagement is switched to disengagement (316), and to perform an engine start-up (320) by confirming a disengagement state (317) of the E-clutch (142) as a vehicle neutral state; and the E-clutch (142) configured to deliver and block power of the engine by engaging and disengaging a clutch state in a control of the ECU (see paragraphs [0031], “controller 170…send commands to…electronically actuated clutch”; [0032], “controller 170…receive signals from…a clutch sensor”; [0042], “automatically disengaging the clutch” and “determining if the clutch is disengaged”).

Regarding claim 14, SHELTON et al. discloses the ECU (170) is configured to perform transmission and reception with the remote start-up device (196) via a short range wireless network 

Regarding claim 15, SHELTON et al. discloses the remote start-up device (196) comprises a smart key, a mobile app of a smart phone or a Personal Digital Assistant (PDA) terminal. (See paragraph [0032], “remote start device 196 may be a key fob, a remote computing device…smartphone”)

Regarding claim 16, SHELTON et al. discloses the E-clutch (142) is configured to form an always engaged state in the IG. OFF state (see Fig. 5, “Clutch Configuration”, “Remote Start Request Condition” and “Engine Speed” for t0 through t1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PARADA CENTENO et al. (US 2018/0051758 A1) discloses a clutch control system (see ABSTRACT).
CHO (US 2017/0349021 A1) discloses a safety control system (see ABSTRACT).
COUSINS et al. (US 2014/0256509 A1) discloses a remote start system (see ABSTRACT).
WILSON et al. (US 2009/025128 A1) discloses a remote start system (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3659